Exhibit 10.35

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 12, 2008

OUR L/C NO.: TPTS-690475

 

TO:   APPLICANT: SEI LIQUID ASSET TRUST PRIME   SEI INVESTMENTS COMPANY
OBLIGATION FUND   1 FREEDOM VALLEY DRIVE ATTN: TIM BART0   OAKS, PA 19456 1
FREEDOM VALLEY DRIVE   OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    TPTS-690475 FURTHER IDENTIFICATION:    ISSUE DATE
OF ISSUE:    NOVEMBER 12, 2008 BENEFICIARY:    SEI LIQUID ASSET TRUST PRIME   
OBLIGATION FUND    ATTN: TIM BART0    1 FREEDOM VALLEY DRIVE    OAKS, PA 19456
APPLICANT:    SEI INVESTMENTS COMPANY    1 FREEDOM VALLEY DRIVE    OAKS, PA
19456 DATE AND PLACE OF EXPIRY:    DECEMBER 2, 2009    AT OUR COUNTER
DOCUMENTARY CREDIT AMOUNT:    USD22,000,000.00 AVAILABLE WITH:    JPMORGAN CHASE
BANK, N.A.    BY PAYMENT

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE

 

115009 Jessica E Tharaldson

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 12, 2008

OUR L/C NO.: TPTS-690475

 

PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE
CURRENT EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, OR HAND DELIVERY
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF
CREDIT FOR ANY ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY DRAW ON US AT
SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS LETTER OF CREDIT
WITHIN THE THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR PRESENTATION OF YOUR
DRAFT AND DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING AS
FOLLOWS:

QUOTE

THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NUMBER TPTS-690475 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-690475 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

UNQUOTE

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS OTHERWISE STATED.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N.A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENT INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS AUTHORIZED
OFFICIALS READING AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NO. TPTS-690475 REPRESENTS FUNDS DUE US AS SEI INVESTMENTS
COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS REQUIRED BY THE
CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS COMPANY AND SEI LIQUID ASSET
TRUST PRIME OBLIGATION FUND.”

WE HEREBY ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

 

115009 Jessica E Tharaldson

  

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

NOV 12, 2008

OUR L/C NO.: TPTS-690475

 

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO JPMORGAN
CHASE BANK, N.A., C/O JPMORGAN TREASURY SERVICES, ATTN: STANDBY LETTER OF CREDIT
DEPT., 4TH FL., 10420 HIGHLAND MANOR DRIVE, TAMPA, FLORIDA 33610. CUSTOMER
INQUIRY NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. E-MAIL ADDRESS IS:
GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE NUMBER AVAILABLE
WHEN YOU CONTACT US.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DOCUMENTS REQUIRED.

EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (“ISP98”), INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NO. 590.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ Jon P. Pierson

AUTHORIZED SIGNATURE Jon P. Pierson Assistant Vice President

 

  



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

BILL

 

L/C NO.   TRANS. NO.   BILL NO.   DATE TPTS-690475   0001   TPTS690475194568  
NOV 12, 2008

TO:

SEI INVESTMENTS COMPANY

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

 

BENEFICIARY: SEI LIQUID ASSET TRUST PRIME

WE AWAIT YOUR PAYMENT AS PER DETAILS HEREIN:

 

          AMOUNT

ISSUANCE FEE

   USD    500.00    TOTAL USD    500.00

 

L/C NO.

  TRANS. NO.   BILL NO.   DATE

TPTS-690475

  0001   TPTS690475194568   NOVEMBER 12, 2008

ALL INQUIRIES REGARDING THIS TRANSACTION MAY BE DIRECTED TO OUR CLIENT SERVICE
GROUP AT THE FOLLOWING TELEPHONE NUMBER OR E-MAIL ADDRESS: l-800-634-1969 OR
GTS.CLIENT.SERVICES@JPMCHASE.COM

PAYMENT IS DUE UPON RECEIPT.

PAYMENT INSTRUCTIONS: (PLEASE SELECT ONE AND PROVIDE APPROPRIATE INFORMATION)

 

         DEBIT THE FOLLOWING JPMORGAN CHASE BANK, N.A. ACCOUNT FOR THE TOTAL
AMOUNT DUE.

DDA #                                          
                                         

AUTHORIZED APPROVER’S INITIALS                         .

********* COPY *********

 

114856 Jessica E Tharaldson

  

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

BILL

 

L/C NO.   TRANS. NO.   BILL NO.   DATE TPTS-690475   0001   TPTS690475194568  
NOV 12, 2008

TO:

SEI INVESTMENTS COMPANY

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

 

BENEFICIARY: SEI LIQUID ASSET TRUST PRIME

 

         DEBIT OUR ACCOUNT NO.                     , HELD WITH
                     ABA ROUTING NUMBER                     .

WE HAVE CONTACTED THE INSTITUTION WITH AUTHORIZATION, FOR THE TOTAL AMOUNT DUE.

AUTHORIZED APPROVER’S INITIALS                     .

FOR FUTURE TRANSACTIONS PLEASE FORWARD A DEBIT AUTHORIZATION FORM TO US FOR
COMPLETION.

 

         ENCLOSED IS A CHECK IN THE AMOUNT OF $                     FOR THE
TOTAL AMOUNT DUE TO:

JPMORGAN CHASE BANK, N.A.

SBLC GROUP

21591 NETWORK PLACE

CHICAGO, ILLINOIS 60673-1215

 

         A WIRE TRANSFER PAYMENT HAS BEEN MADE TO JPMORGAN CHASE BANK, N.A. ABA
021000021, A/C 324331754 QUOTING THE L/C AND BILL NUMBER(S) FOR THE TOTAL AMOUNT
DUE.

*** FAX COMPLETED FORM TO 312-954-3140 ***

********* COPY *********

 

114856 Jessica E Tharaldson

  

Page 2 of 2